DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 01, 2022.  Claims 1 – 28 are pending and examined below.
Response to Arguments

Applicant's arguments filed on August 01, 2022 have been fully considered but these arguments are not persuasive.   

On page 12 of the Applicant’s response, the applicant argues that Schuh does not teach “detecting attributes of a travel lane currently occupied by the follower”.
Examiner respectfully disagrees with the applicant.  Schuh teaches identifying attributes of a travel lane occupied by the follower wherein the radar system (radar unit 260) wherein reflects back elements  corresponding with the travel lane such as street signs, etc. within the bounding box, and especially where these elements along with a vehicle confirmed as a partner vehicle (partner platoon vehicle) serves to confirm a description of  the travel lane that the follower occupies.  In particular, see ¶0078, ¶0081, and ¶0108.
On page 12 of the Applicant’s response, the applicant argues that Schuh does not teach “further controlling lateral position of the follower with respect to the travel lane using the detected travel lane attributes without regard to any detected lateral position of the leader along the path”.
Examiner respectfully disagrees with the applicant.  Schuh teaches gap control (spacing between the leader vehicle and the follower vehicle) is affected by the gap monitor 610 detecting radar points 276 – 279 on the leader vehicle such that the follower vehicle corresponds via the position / state estimator 612.  In particular, see Figs . 4A – 4D.  See Fig. 7 ~ process method steps 502 - 512.  See ¶0042, ¶0078, and ¶0104.  See also ¶0081.

On page 13 of the Applicant’s response, the applicant argues that Schuh does not teach “unless the follower either is informed of, or detects a condition that, the leader is deviating from its respective travel lane”.  Examiner respectfully disagrees with the applicant.  Schuh teaches process method step 502 corresponding with ¶0109, where partner vehicle matches another partner vehicle ahead which is confirmed through the closest matching of radar object points (targets) on the back of the ahead partner vehicle.  Thus, if as in the example, a leader deviates from its respective travel lane, the next closest ahead partner vehicle that provides radar object points (targets) which match are then relayed to the follower (partner vehicle) to continue to follow and maintain gap control (spacing between the "new" ahead leader vehicle and the follower vehicle).  In particular, see Fig. 7 ~ process method steps 502 - 512.  See also ¶0109 -  ¶0110 by way of incorporation from Figs. 7.  

On page 13 of the Applicant’s response, the applicant argues that Schuh does not teach “then the follower exactly positions itself directly behind the leader such that the follower follows exactly the same path as the leader”.
Examiner respectfully disagrees with the applicant.  Schuh teaches updating the radar tracking position and speed estimate where the follower vehicle can follow directly behind a leader vehicle.  Fig. 4A recites “radar object points,,,  identified by a radar unit associated with a trailing truck that is following directly behind a lead truck”.  Fig. 7 and by way of incorporation ¶0108, recites “Fig. 7, a method of tracking a partner vehicle and estimating its future position based in part on information received from the radar unit… the trailing vehicle is tracking the position of the back of a lead vehicle, although an analogous process can be used by the lead vehicle to track a following vehicle or for parallel vehicles to track one another”.  In particular, see Fig. 7 ~ process method steps 508 - 510.  See ¶0112 and ¶0131.

Please see detailed rejections below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh").
As to Claim 1,
Schuh’s gap measurement system for vehicle convoying discloses a method of operating a plurality of vehicles in a platoon, the vehicles including a leader and a follower (see at least Figs. 1 - 4D, ¶0057, ¶0075 - ¶0078, ¶0081, ¶0108, and ¶0131.  In particular, Fig. 2 ~ process method steps 203 - 215.  

    PNG
    media_image1.png
    888
    530
    media_image1.png
    Greyscale

See Fig. 3. 

    PNG
    media_image2.png
    593
    516
    media_image2.png
    Greyscale

See ¶0078, Schuh teaches a platooning method where lead truck 251 is in convoy formation with trailing truck 252), the method comprising: 
at the follower, detecting a series of positions of the leader along a path (pl, p2, ..., pn) (see at least Figs. 1 - 4D, ¶0077 - ¶0078, ¶0081, ¶0108, and ¶0131.  In particular, see ¶0081 and ¶0108, Schuh discloses tracking (tracking by way of -- i.e. radar, LIDAR, cameras, stereo cameras, etc.) object points on components of the back of the leader (partner vehicle and / or lead truck 251) including, but not limited to, transmission, undercarriage, underride guard, etc. and teaches at the follower (trailing truck 252), detecting longitudinal positions of the leader (partner vehicle and / or lead truck 251)); 
controlling longitudinal positions of the follower such that the follower arrives at the same corresponding longitudinal positions along the path as the leader (see at least Figs. 1 - 4D, 6 - 7, ¶0112 and ¶0131.  In particular, see Fig. 7 ~ process method steps 508 - 510.  See ¶0112 and ¶0131, Schuh further teaches wherein each selected object point (corresponding reference point) of the follower (trailing vehicle and / or trailing truck 252) has a respective longitudinal position based on a model using the lateral position of the center of the rear axle of the leader (partner vehicle and / or lead truck 251) relative to the center of the rear axles of the follower (trailing vehicle and / or trailing truck 252); wherein the expected position becomes exactly the same as the last detected position between the back of the leader (partner vehicle and / or lead truck 251) (same lateral position as a corresponding reference point of the leader)); 
detecting attributes of a travel lane currently occupied by the follower (see at least Figs. 1 - 4D, 6 - 7, ¶0031 - ¶0032, ¶0057, ¶0077 - ¶0078, ¶0081, and ¶00108.  In particular, see ¶0078, ¶0081, and ¶00108, Schuh teaches identifying attributes of a travel lane occupied by the follower wherein the radar system (radar unit 260) wherein reflects back elements  corresponding with the travel lane such as street signs, etc. within the bounding box, and especially where these elements along with a vehicle confirmed as a partner vehicle (partner platoon vehicle) serves to confirm a description of  the travel lane that the follower occupies); 
further controlling lateral position of the follower with respect to the travel lane using the detected travel lane attributes without regard to any detected lateral position of the leader along the path (see at least Figs. 1 - 4D, 6 - 7, ¶0042, ¶0078, ¶0112, ¶0104, and ¶0131.  In particular, see Figs . 4A – 4D.  

    PNG
    media_image3.png
    966
    594
    media_image3.png
    Greyscale

See Fig. 7 ~ process method steps 502 - 512.  

    PNG
    media_image4.png
    672
    563
    media_image4.png
    Greyscale

See ¶0042, ¶0078, and ¶0104.  See also ¶0081 by way of incorporation from Figs. 4A – 4D.  Schuh teaches gap control (spacing between the leader vehicle and the follower vehicle) is affected by the gap monitor 610 detecting radar points 276 – 279 on the leader vehicle such that the follower vehicle corresponds via the position / state estimator 612)
unless the follower either is informed of, or detects a condition that, the leader is deviating from its respective travel lane (see Figs. 1 - 4D, 6 - 7, ¶0042, ¶0078, ¶0112, ¶0104, and ¶0131.  In particular, see Fig. 7 ~ process method steps 502 - 512.  See also ¶0109 -  ¶0110 by way of incorporation from Figs. 7. Schuh teaches process method step 502 corresponding with ¶0109, where partner vehicle matches another partner vehicle ahead which is confirmed through the closest matching of radar object points (targets) on the back of the ahead partner vehicle.  Thus, if as in the example, a leader deviates from its respective travel lane, the next closest ahead partner vehicle that provides radar object points (targets) which match are then relayed to the follower (partner vehicle) to continue to follow and maintain gap control (spacing between the "new" ahead leader vehicle and the follower vehicle).  See also ¶0127), and if so, 
then the follower exactly positions itself directly behind the leader such that the follower follows exactly the same path as the leader (see at least Figs. 1 - 4D, 6 - 7, ¶0112 and ¶0131.  In particular, see Fig. 7 ~ process method steps 508 - 510.  See ¶0112 and ¶0131), Fig. 4A recites “radar object points,,,  identified by a radar unit associated with a trailing truck that is following directly behind a lead truck”.  Fig. 7 and by way of incorporation ¶0108, recites “Fig. 7, a method of tracking a partner vehicle and estimating its future position based in part on information received from the radar unit… the trailing vehicle is tracking the position of the back of a lead vehicle, although an analogous process can be used by the lead vehicle to track a following vehicle or for parallel vehicles to track one another”.  To that end, in ¶0112, Schuh teaches updating the radar tracking position and speed estimate where the follower vehicle can follow directly behind a leader vehicle), 
including the same lateral position that the leader followed, until the condition is no longer present.  (See at least Figs. 1 - 4D, 6 - 7, ¶0112 and ¶0131.  In particular, see Fig. 7 ~ process method steps 508 - 510.  See ¶0112 and ¶0131, proceeding on in the method wherein each selected object point (corresponding reference point) of the follower (trailing vehicle and / or trailing truck 252) has an associated longitudinal distance based on a model using the lateral position of the lead truck 251 relative to the trailing truck 252; the expected position becomes exactly the same as the last detected position between the back of the leader (partner vehicle and / or lead truck 251) (same lateral position as a corresponding reference point of the leader):at a time when the leader was located at that longitudinal position (at the time the last radar sample was taken (when the leader was located that that longitudinal position)).
As to Claim 2,
Schuh discloses the method of claim 1 wherein the step of detecting positions of the leader further comprises: 
detecting position of the leader using one or more sensors.  (See at least Figs. 1 - 4D, 6 - 7, ¶0007, ¶0030.  In particular, see Fig. 6.

    PNG
    media_image5.png
    548
    559
    media_image5.png
    Greyscale

Schuh teaches radar scene processor 600 comprising radar and LIDAR systems that detect wherein the reference point is derived from a model of vehicle geometry for the leader (partner vehicle and / or lead truck 251) of the convoy such that the object point (reference point) is determined with respect to a bounding box (model of vehicle geometry) associated with the leader (partner vehicle and / or lead truck 251)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") as to claim 1 above, in view of U.S. Patent Application Publication No. 2020/0033885 A1 to KIM (herein after "Kim").
As to Claim 3,
Schuh’s gap measurement system for vehicle convoying discloses the method of claim 1.
However, Schuh does not teach or suggest wherein the condition further comprises that the leader is avoiding an obstacle.
Kim’s work presents a method wherein a platoon of autonomously driving vehicles each of the plurality of vehicles slips (losses of traction) in a road in a longitudinal direction and second distance information related to a distance by which each of the plurality of vehicles slips in a road in a lateral direction are then compiled, computed, and transmitted as control data for controlling a speed and a position of each of the plurality of vehicles to each of the plurality of vehicles.  (See Figs. 10, 12, 16)
Kim further teaches wherein the condition further comprises that the leader is avoiding an obstacle. (See Figs. 13, 15, 19 - 20, and ¶0416.  In particular, see Fig. 13.  

    PNG
    media_image6.png
    603
    503
    media_image6.png
    Greyscale

See Fig. 20 ~ process method steps S20020 - S20030 and S20050.  



    PNG
    media_image7.png
    732
    507
    media_image7.png
    Greyscale

See ¶0416, "travel hindrance existing on a road (e.g., ice, an obstacle, and the like), the present invention may determine whether each vehicle is likely to malfunction according to the travel hindrance and may determine platooning formation.")
Schuh is analogous art to the claimed invention as it relates to measuring the gap between platooning vehicles in that it provides a detection system for identifying the back / rear of a platooning tractor-trailer truck vehicles in a set of distance measurement scenes and/or for tracking the back of such a vehicle.  Kim is analogous art to the claimed invention as it relates to a plurality of vehicles in a platoon (having a leader 1202-1 and follower 1202-2) in that it provides wherein the vehicles in the platoon perform the condition of changing lanes as an outcome of obstacle avoidance.  (See Figs. 12 and 16 – 17.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schuh’s gap measurement system for vehicle convoying with obstacle avoidance control, as taught by Kim, to provide collision avoidance and mitigation, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, and vehicle driving terrain conditions.
As to Claim 4,
Schuh’s gap measurement system for vehicle convoying discloses the method of claim 1.
However, Schuh does not teach or suggest wherein the condition is a lane change.
Conversely, Kim teaches wherein the condition is a lane change.
On the other hand, Kim teaches wherein the condition is a lane change.  (See Figs. 13 - 17, 20, ¶0176, ¶0366, and  ¶0416.  In particular, see Fig. 20 ~ process method steps S20020 - S20030 and S20050.  See ¶0176, and ¶0366, Kim teaches lane change condition for platooning vehicles.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schuh’s gap measurement system for vehicle convoying with conditional lane change control, as taught by Kim, to provide collision avoidance and mitigation when obstacles are detected, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, and vehicle driving terrain conditions.
As to Claim 5,
Modified Schuh substantially discloses the method of claim 4.
However, Schuh does not teach or suggest at the follower, detecting one or more lane change conditions that the lane change may not be safe to execute at the follower, and 
then either informing the leader that the follower is vetoing the lane change; or autonomously determining to not change lanes.
On the contrary, Kim teaches at the follower, detecting one or more lane change conditions that the lane change may not be safe to execute at the follower (see Figs. 13, 15, 19 - 20, ¶0176, ¶0366, and ¶0416.  In particular, see Fig. 16 ~ process method steps S16010 - S16020. See Fig. 17a.

    PNG
    media_image8.png
    849
    714
    media_image8.png
    Greyscale

Kim teaches wherein 1204 instructs following truck 1230 that it may not be safe to execute at the follower due to travel hindrance (i.e., ice) on the existing road), and then either informing the leader that the follower is vetoing the lane change; or autonomously determining to not change lanes.  (See Figs. 13 - 17, 20, ¶0176, ¶0337, ¶0366 - ¶0368, ¶0275, and  ¶0416.  In particular, see Fig. 20 ~ process method steps S20020 - S20030 and S20060.  See ¶0176, and ¶0366, Kim discloses autonomous driving vehicles which based upon conditions presented by travel hindrances encountered; drive decisions to autonomously determine to not change lanes.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schuh’s gap measurement system for vehicle convoying with conditional autonomous lane change control, as taught by Kim, to provide collision avoidance and mitigation when obstacles are detected, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, and vehicle driving terrain conditions.
As to Claim 6,
Modified Schuh substantially discloses the method of claim 4.
However, Schuh does not teach or suggest wherein the lane change conditions include one or more of: 
available travel lanes for either the follower, the leader, or both; 
blocking traffic; 
interfering vehicles or other obstacles to sides; 
approaching traffic from behind; lane markings not visible to the follower's sensors; or 
the follower's view of the leader is clear or obscured.
On the other hand, Kim teaches wherein the lane change conditions (see Figs. 13 - 17, 20, ¶0176, ¶0366, and  ¶0416.  In particular, see Fig. 20 ~ process method steps S20020 - S20030 and S20050.  See ¶0176, and ¶0366, Kim teaches lane change condition for platooning vehicles) include one or more of:  blocking traffic.  (See Fig. 18 ~ process method steps S18010 - 18030.  

    PNG
    media_image9.png
    658
    620
    media_image9.png
    Greyscale

See ¶0360 and ¶0417, Kim discloses platooning autonomous vehicles traversing in environments where they may be loss of traction conditions present, and teaches where they may be other interrupting factors present (traffic blocks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schuh’s gap measurement system for vehicle convoying with conditional autonomous lane change control, as taught by Kim, to provide collision avoidance and mitigation when obstacles are detected, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, vehicle driving terrain, and vehicle traffic conditions.
Claims 7 – 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2010/0256852 A1 to MUDALIGE (herein after "Mudalige").
As to Claim 7,
Schuh’s gap measurement system for vehicle convoying discloses a method of operating a plurality of vehicles in a platoon, the vehicles including a leader and a follower (see Figs. 1 - 4D, ¶0057, ¶0075 - ¶0078, ¶0081, ¶0108, and ¶0131.  In particular, Fig. 2 ~ process method steps 203 - 215.  See Fig. 3. See ¶0078, Schuh teaches a platooning method where lead truck 251 is in convoy formation with trailing truck 252), the method comprising: 
at the follower, detecting a series of positions of the leader along a path (pl, p2, ..., pn) (see Figs. 1 - 4D, ¶0077 - ¶0078, ¶0081, ¶0108, and ¶0131.  In particular, see ¶0081 and ¶0108, Schuh discloses tracking (tracking by way of -- i.e. radar, LIDAR, cameras, stereo cameras, etc.) object points on components of the back of the leader (partner vehicle and / or lead truck 251) including, but not limited to, transmission, undercarriage, underride guard, etc. and teaches at the follower (trailing truck 252), detecting longitudinal positions of the leader (partner vehicle and / or lead truck 251)); 
controlling its own longitudinal positions so as to arrive at the same longitudinal positions along the path as the leader (see Figs. 1 - 4D, 6 - 7, ¶0112 and ¶0131.  In particular, see Fig. 7 ~ process method steps 508 - 510.  See ¶0112 and ¶0131, Schuh further teaches wherein each selected object point (corresponding reference point) of the follower (trailing vehicle and / or trailing truck 252) has a respective longitudinal position based on a model using the lateral position of the center of the rear axle of the leader (partner vehicle and / or lead truck 251) relative to the center of the rear axles of the follower (trailing vehicle and / or trailing truck 252); wherein the expected position becomes exactly the same as the last detected position between the back of the leader (partner vehicle and / or lead truck 251) (same lateral position as a corresponding reference point of the leader)); 
detecting one or more attributes of a travel lane (see Figs. 1 - 4D, 6 - 7, ¶0031 - ¶0032, ¶0057, ¶0077 - ¶0078, ¶0081, and ¶00108.  In particular, see ¶0078, ¶0081, and ¶00108, Schuh teaches identifying attributes of a travel lane occupied by the follower wherein the radar system (radar unit 260) wherein reflects back elements  corresponding with the travel lane such as street signs, etc. within the bounding box, and especially where these elements along with a vehicle confirmed as a partner vehicle (partner platoon vehicle) serves to confirm a description of  the travel lane that the follower occupies); and 
However, Schuh’s gap measurement system for vehicle convoying does not explicitly disclose depending on a condition, further controlling its own lateral position within that lane, 
either by using the detected lane attributes to determine an offset within the lane; or 
mimicking a lateral position of the leader within the lane.
Mudalige’s work presents a platoon vehicle management and control system.
Mudalige further teaches depending on a condition, further controlling its own lateral position within that lane (see Fig. 15 - 19 and ¶0074. In particular, see Fig. 19. See ¶0074, " Follower positions 1, 2, and 3 are depicted as circles defining position envelopes 720, 730, and 740, in which vehicles may be situated, and are defined in relation to the position of the Leader Vehicle. A lateral position offset is depicted, describing a lateral distance from the Leader Vehicle that a vehicle in a side-by-side formation position can be defined. This lateral offset is set by a number of factors, including lane geometry, vehicle type, and goals or priorities of the platoon."  Mudalige suggests that the follower vehicle changes its own lateral position within the lane based upon conditions), either by using the detected lane attributes to determine an offset within the lane.  (See Fig. 15 - 19. In particular, see Figs. 18 - 19. See ¶0074.) 
Mudalige is analogous art to the claimed invention as it relates to platoon vehicle control in that it provides lateral and longitudinal control of individual platoon vehicles within a lane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying wherein the platooning vehicle(s) control their own lateral position within that lane by using the detected lane attributes to determine an offset within the lane, as taught by Mudalige, to provide platoon convoy vehicles enhanced positioning capabilities, thereby enabling benefits, including but not limited to:  facilitating optimal fuel efficiency.
As to Claim 8,
Modified Schuh substantially discloses the method of claim 7 wherein the series of positions represent where a reference point on the leader is relative to the road (see Figs. 1 - 4D, 6 - 7, ¶0007, ¶0030, and ¶0068.  In particular, see 0068, "the partner vehicle's relative position estimate is known, a bounding box is applied around the estimated relative position of the partner (step 206 of Fig. 2)... logic will thereafter look for radar detected objects located within that bounding box in an effort to identify objects that may correlate to the partner vehicle... the reported GPS position for a tractor-trailer will be well in front of the back of the trailer which is (a) the point that is of primary interest to the gap control purposes, and (b) is typically the most prominent feature identified by the radar unit from a trailing platoon partner... To a lesser extent the reported GPS positions of both platoon partners are subject to a degree of uncertainty”); and 
when the follower reaches a corresponding longitudinal position (Figs. 1 - 4D, 6 - 7, ¶0112 and ¶0131.  In particular, see Fig. 7 ~ process method steps 508 - 510.  See ¶0112 and ¶0131), 
the follower further ensures its corresponding reference point is also in the same lateral position as the corresponding reference point of the leader when the leader was at that longitudinal position.  (See Figs. 1 - 4D, 6 - 7, ¶0112 and ¶0131.  In particular, see Fig. 7 ~ process method steps 508 - 510.  See ¶0112 and ¶0131, proceeding on in the method wherein each selected object point (corresponding reference point) of the follower (trailing vehicle and / or trailing truck 252) has an associated longitudinal distance based on a model using the lateral position of the lead truck 251 relative to the trailing truck 252; the expected position becomes exactly the same as the last detected position between the back of the leader (partner vehicle and / or lead truck 251) (same lateral position as a corresponding reference point of the leader.)
As to Claim 9,
Modified Schuh substantially discloses the method of claim 7 wherein the reference point is derived from a model of vehicle geometry of the first leader.  (See Figs. 1 - 4D, 6 - 7, ¶0005, ¶0007, ¶0030, and ¶0068, Schuh teaches wherein the reference point (relative position) is derived from a model of vehicle geometry (an applied bounding box) wherein the bounding box comprises radar identified objects correlating to the leader (partner vehicle and / or lead truck 251)).
As to Claim 10,
Modified Schuh substantially discloses the method of claim 7 additionally comprising: 
controlling longitudinal positions using leader-follower relative pose with adjustable pursuit distance.  (See Figs. 1 - 4D, 6 - 7, ¶0005, ¶0043 - ¶0044, ¶0078, ¶0091, ¶0098 - ¶0099, and ¶0127.  In particular, see Figs. 4A and 4D. See ¶0043 - ¶0044, "the trailing vehicle (e.g., a trailing truck) to maintain a designated gap relative to a specific vehicle (e.g., a lead truck)... for initiating a platoon, maintaining the gap under a wide variety of different driving conditions, and gracefully dissolving the platoon as appropriate."  See also ¶0078, ¶0091, ¶0098 - ¶0099, and ¶0127.)

Claims 11 - 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2010/0256852 A1 to MUDALIGE (herein after "Mudalige") as to claim 7 above, and further in view of U.S. Patent Application Publication No. 2009/0057068 A1 to LIN et al. (herein after "Lin").
As to Claim 11,
Modified Schuh substantially discloses the method of claim 7.
However, Schuh’s gap measurement system for vehicle convoying does not explicitly disclose wherein the reference point is derived from a door to camera relative pose.
Lin’s work presents an elevator dispatch system where the elevator door is controlled based upon passenger data received from tracked objects located within the field of view of a video monitoring camera, and calculates passenger data parameters associated with each tracked object.
Lin further teaches wherein the reference point is derived from a door to camera relative pose.  (See ¶0009, ¶0020, and ¶0037 - ¶0039.  In particular, see ¶0020, ¶0037, ¶0050, Lin discloses wherein the reference point depends on a door to camera relative pose (the location of an elevator door (reference point) is used to determine the orientation of the video camera (door to camera relative pose)).
Lin is analogous art to the claimed invention as it relates to monitoring elevator doors for positional  control references in that it provides transmission of control signals based upon reference points derived from a door to camera relative poses. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Schuh’s gap measurement system for vehicle convoying wherein the reference point is derived from a door to camera relative pose, as taught by Lin, to autonomously determine the camera orientation to ensure capturing desired field of view respective to doors, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, vehicle driving terrain, and vehicle traffic conditions.
As to Claim 12,
Modified Schuh substantially discloses the method of claim 7.
However, Schuh’s gap measurement system for vehicle convoying does not explicitly disclose wherein the reference point is other than a point on the rear doors of the leader.
Lin, on the other hand, teaches wherein the reference point is other than a point on the rear doors of the leader.  (See ¶0009, ¶0020, and ¶0037 - ¶0039.  In particular, see ¶0020, ¶0037, ¶0050, "probability algorithms may be used to estimate… detected features of the object (e.g., height, shape, etc.) in… multiple cameras are employed to provide multiple vantage points of the area outside... doors."  Lin teaches wherein the reference point is other than a point on the rear doors of the leader.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Schuh’s gap measurement system for vehicle convoying wherein the reference point is other than a point on the rear doors of the leader, as taught by Lin, to autonomously determine the camera orientation to ensure capturing desired field of view respective to doors, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, vehicle driving terrain, and vehicle traffic conditions.

Claims 13 - 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2010/0256852 A1 to MUDALIGE (herein after "Mudalige") as to claim 7 above, and further in view of U.S. Patent Application Publication No. 2020/0241563 A1 to VAN DER KNAAP et al. (herein after "Van").
As to Claim 13,
Modified Schuh substantially discloses the method of claim 7.
However, Schuh’s gap measurement system for vehicle convoying does not explicitly disclose wherein the reference point is derived from a model of image formation of the leader.
Van’s work presents a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in platooning formation following a leading vehicle and controlling inter-vehicle distance wherein first and second lane side detectors are spaced apart over or wider than the vehicle's width.
Van further teaches wherein the reference point is derived from a model of image formation of the leader.  (See Figs. 1 – 2, 4A – 4B, and ¶0034.  In particular, see Fig. 4A.  

    PNG
    media_image10.png
    703
    1077
    media_image10.png
    Greyscale

See ¶0034, Van discloses wherein the reference point is derived from a model of image formation of the leader (using an image (model of image formation) of the leading vehicle.)
Van is analogous art to the claimed invention as it relates to gap control of platooning tractor-trailer truck vehicles in that it provides inter-vehicle distance control of platooning tractor-trailer truck vehicles based upon reference point positioning of the tractor-trailer truck vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Schuh’s gap measurement system for vehicle convoying wherein the reference point is derived from a model of image formation of the leader, as taught by Van, to provide autonomous, reliable platooning control of two trucks following each other at close distance, (e.g. less than 10 meters, or even less than 5 meters) and further where human response / reaction times may be below, the range of 1 to 1.5 sec, thereby enabling benefits, including but not limited to:  increasing the fuel efficiency of heavy trucks, relieving the burden for the driver in this highly precise high speed maneuvering task with reduced vision; 2) road safety is enhanced as the human factor is eliminated and road usage (meaning more truck-trailers per road length sections) is maximized by short distance driving; and 3) driver effectiveness can be improved as the driver can do other tasks like administration, resting, etc. during the journey in case of autonomous driving mode.  (See ¶0002 of Van)
As to Claim 14,
Modified Schuh substantially discloses the method of claim 7.
However, Schuh’s gap measurement system for vehicle convoying does not explicitly disclose wherein the method further comprises: 
decoupling control over distance to pursuit pose from control over distance to leader.
Van’s platoon system for heavy trucks teaches decoupling control over distance to pursuit pose from control over distance to leader.  (See Figs. 1 – 2, 4A – 4B, 5, ¶0032 and ¶0040.  In particular, see Figs. 4A and 5.  

    PNG
    media_image11.png
    714
    1077
    media_image11.png
    Greyscale

See  ¶0032 and ¶0040, Van discloses decoupling control over distance to pursuit pose from control over distance to leader (distinguishing whether the long side of the trailer is on the left or right by tracking a line segment along frames, calculating for both sides a longest line segments based on a derived trailer orientation (decoupling control over distance to pursuit pose) to arbitrate inter--distance (control over distance) between the leading vehicle.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Schuh’s gap measurement system for vehicle convoying wherein the reference point is derived from a model of image formation of the leader, as taught by Van, to provide autonomous, reliable platooning control of two trucks following each other at close distance, (e.g. less than 10 meters, or even less than 5 meters) and further where human response / reaction times may be below, the range of 1 to 1.5 sec, thereby enabling benefits, including but not limited to:  increasing the fuel efficiency of heavy trucks, relieving the burden for the driver in this highly precise high speed maneuvering task with reduced vision; 2) road safety is enhanced as the human factor is eliminated and road usage (meaning more truck-trailers per road length sections) is maximized by short distance driving; and 3) driver effectiveness can be improved as the driver can do other tasks like administration, resting, etc. during the journey in case of autonomous driving mode.  (See ¶0002 of Van)

Claims 15 - 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2010/0256852 A1 to MUDALIGE (herein after "Mudalige") as to claim 7 above, and in further view of U.S. Patent Application Publication No. 2020/0033885 A1 to KIM (herein after "Kim").
As to Claim 15,
Modified Schuh substantially discloses the method of claim 7.
However, Schuh’s gap measurement system for vehicle convoying does not teach or suggest wherein the reference point is adjusted for wheel slip.
Conversely, Kim teaches wherein the reference point is adjusted for wheel slip.  (See Figs. 13 - 17, 20, ¶0176 - ¶0182, ¶0275 - ¶0278, ¶0337, ¶0366 - ¶0368, and  ¶0416.  In particular, see Fig. 20 ~ process method steps S20020 - S20030 and S20060.  See ¶0176, ¶0179 - ¶0180, ¶0182, ¶0278, and ¶0366, sensing unit 270 comprises wheel sensor and tire sensors to assess traction losses which based upon wheel slip adjusts the reference point.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Schuh’s gap measurement system for vehicle convoying wherein the reference point is adjusted for wheel slip, as taught by Kim, to provide collision avoidance and mitigation when obstacles are detected, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, and vehicle driving terrain conditions.
As to Claim 16,
Modified Schuh substantially discloses the method of claim 7. 
However, Schuh’s gap measurement system for vehicle convoying does not teach or suggest wherein the condition depends on one or more of whether lane markings are visible to the follower; 
whether the positions of the leader are detectable; or 
whether the leader is executing a lane change.
On the other hand, Kim teaches a method wherein the condition depends on one or more of whether lane markings are visible to the follower.  (See Figs.16, 18 – 20, and ¶0201 - ¶0209.  In particular, see Fig.16.  See Figs. 18 – 20.  See ¶0207, Kim teaches a method wherein vehicle 10 platoons form based upon whether lane markings are visible to vehicles in the platoon convoy.)  Additionally, Kim teaches whether the leader is executing a lane change.  Figs. 13 - 17, 20, ¶0176, ¶0366, and  ¶0416.  In particular, see Fig. 20 ~ process method steps S20020 - S20030 and S20050.  See ¶0176, and ¶0366.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Schuh’s gap measurement system for vehicle convoying with conditional lane change control, as taught by Kim, to provide collision avoidance and mitigation when obstacles are detected, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, and vehicle driving terrain conditions.
Claims 17, 21 – 24, and 26 - 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2013/0080041 A1 to KUMABE (herein after "Kumabe").
As to Claim 17,
Schuh’s gap measurement system for vehicle convoying discloses a method of operating a plurality of vehicles in a platoon, the vehicles including a first leader, a follower, and a second leader (see Figs. 1 - 4D, ¶0057, ¶0075 - ¶0078, ¶0081, ¶0108, and ¶0131.  In particular, Fig. 2 ~ process method steps 203 - 215.  See Fig. 3. See ¶0078, Schuh teaches a platooning method where lead truck 251 is in convoy formation with trailing truck 252), the method comprising: 
while the first leader is travelling along a path (see Figs. 1 - 4D, 6 - 7, ¶0112 and ¶0131.  In particular, see Fig. 7 ~ process method steps 508 - 510.  See ¶0112 and ¶0131):
the follower is further autonomously following the first leader's path via sensor-based positional tracking of the first leader.  (See Figs. 1 - 4D, ¶0077 - ¶0078, ¶0081, ¶0108, and ¶0131.  In particular, see ¶0081 and ¶0108.)
However, Schuh’s gap measurement system for vehicle convoying does not explicitly teach enabling the follower to transition to following the second leader instead of the first leader, by the further steps of: 
while the second leader is travelling within range of one or more of the follower's sensors, the follower is further testing for a precondition, and 
when the precondition is satisfied, the follower starts following the other path autonomously via sensor-based positional tracking of the second leader and stops following the first leader, 
such that the follower is never alone in a travel lane without having either the first leader or the second leader to track; and 
detecting that the first leader moves away from the follower.
Kumabe’s work presents convoy travel control signals when a subject vehicle is in a convoy travel state, and performs a convoy travel control.  A second vehicle of the whole convoy is a leader vehicle of a sub-convoy and is also a follower vehicle in a forward sub-convoy.  Likewise, the follower vehicle in the sub-convoy lead by the subject vehicle performs the convoy travel control based on the convoy travel information from the leader vehicle of the sub-convoy in which the subject vehicle is traveling as the follower vehicle.  (See Fig. 5 and Abstract.)
Kumabe further teaches enabling the follower to transition to following the second leader instead of the first leader (see Figs. 1 – 3, 5 - 8, and ¶0078 - ¶0087.  In particular, see Fig. 7.

    PNG
    media_image12.png
    702
    924
    media_image12.png
    Greyscale

See ¶0078 - ¶0081 and ¶0084, vehicle C3 is initially a follower of vehicle C1, as platoon lead control switches from vehicle C1 to vehicle C2, vehicle C3 later follows leader vehicle C2), by the further steps of:  while the second leader is travelling within range of one or more of the follower's sensors, the follower is further testing for a precondition (see Figs. 1, 3, 5 – 8, ¶0033 - ¶0039, and ¶0078 - ¶0087.  In particular, see Fig. 7, ¶0033, ¶0078 - ¶0081, and ¶0084), and when the precondition is satisfied, the follower starts following the other path autonomously via sensor-based positional tracking of the second leader and stops following the first leader (see Figs. 1, 3, 5 – 8, and  ¶0078 - ¶0087.  In particular, see Fig. 7.  See ¶0078 - ¶0081 and ¶0084), such that the follower is never alone in a travel lane without having either the first leader or the second leader to track (see Figs. 1, 3, 5 – 8, and ¶0078 - ¶0087.  In particular, see Fig. 7.  See ¶0078 - ¶0081 and ¶0084); and detecting that the first leader moves away from the follower.  (See Figs. 1, 3, 5 – 8, and ¶0078 - ¶0087.  In particular, see Fig. 7 and ¶0084.)
Kumabe is analogous art to the claimed invention as it relates to vehicle convoy control in that it provides travel control for convoy (platoon) vehicles such that the leader and follower vehicles within the convoy can interchange or swap positions between being a leader or a follower respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying with the ability to form sub-convoys and apply convoy (platoon) travel control, as taught by Kumabe, to provide the convoy vehicles the ability to interchange or swap positions between being a leader or a follower respectively in the convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy, thereby a convoy can be organized to have, included therein, a number of vehicles beyond the practical capacity of the leader vehicle of the whole convoy.
As to Claim 21,
Modified Schuh substantially discloses the method of claim 17 additionally wherein: 
when the follower is following the first leader in a travel lane (see Figs. 1 - 4D, 6 - 7, ¶0007, ¶0030, and ¶0068.  In particular, see ¶0068); 
the first leader and the follower moving longitudinally to create a gap between them but sufficiently close so that the follower is still able to follow the first leader.  (See Figs. 1 - 4D, 6 - 7, ¶0005, ¶0043 - ¶0044, ¶0078, ¶0091, ¶0098 - ¶0099, and ¶0127.  In particular, see Figs. 4A and 4D. See ¶0043 - ¶0044.) 
However, Schuh’s gap measurement system for vehicle convoying does not explicitly teach the second leader moving into the gap; and 
the follower initiating following of the second leader and stops following the first leader.
Conversely, Kumabe teaches the method wherein the second leader moving into the gap (see Figs. 1, 3, 5 – 8, ¶0033 - ¶0039, and ¶0078 - ¶0087.  In particular, see Fig. 7, ¶0033, ¶0078 - ¶0081, and ¶0084); and the follower initiating following of the second leader and stops following the first leader.  (See Figs. 1, 3, 5 – 8 and  ¶0078 - ¶0087.  In particular, see Fig. 7.  See ¶0078 - ¶0081 and ¶0084.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schuh’s gap measurement system for vehicle convoying with the ability to form sub-convoys and apply convoy (platoon) travel control, as taught by Kumabe, to provide the convoy vehicles the ability to interchange or swap positions between being a leader or a follower respectively in the convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy, thereby a convoy can be organized to have, included therein, a number of vehicles beyond the practical capacity of the leader vehicle of the whole convoy.
As to Claim 22,
Modified Schuh substantially discloses the method of claim 17.
However, Schuh’s gap measurement system for vehicle convoying does not explicitly teach wherein the follower informs the second leader that it is now following the second leader and informs the first leader that it has stopped following the first leader.
On the other hand, Kumabe teaches the method wherein the follower informs the second leader that it is now following the second leader and informs the first leader that it has stopped following the first leader.  (See Figs. 1, 3, 5 – 8 and  ¶0078 - ¶0087.  In particular, see Figs. 3 and 7.  

    PNG
    media_image13.png
    687
    436
    media_image13.png
    Greyscale

See ¶0078 - ¶0081 and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schuh’s gap measurement system for vehicle convoying wherein the follower informs the second leader that it is now following the second leader and informs the first leader that it has stopped following the first leader, as taught by Kumabe, to provide the convoy vehicles the ability to interchange or swap positions between being a leader or a follower respectively in the convoy or sub-convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy, thereby a convoy can be organized to have, included therein, a number of vehicles beyond the practical capacity of the leader vehicle of the whole convoy.
As to Claim 23,
Modified Schuh substantially discloses the method of claim 17.
 However, Schuh does not teach or suggest the method wherein the second leader detects that the follower is now following the second leader, and the first leader detects that the follower is no longer following the first leader.
On the contrary, Kumabe teaches the method wherein the second leader detects that the follower is now following the second leader, and the first leader detects that the follower is no longer following the first leader. (See Figs. 1, 3, 5 – 8 and ¶0078 - ¶0087.  In particular, see Figs. 3 and 7.  See ¶0078 - ¶0081 and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying wherein the follower informs the second leader that it is now following the second leader and informs the first leader that it has stopped following the first leader, as taught by Kumabe, to provide the convoy vehicles the ability to interchange or swap positions between being a leader or a follower respectively in the convoy or sub-convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy, thereby a convoy can be organized to have, included therein, a number of vehicles beyond the practical capacity of the leader vehicle of the whole convoy.
As to Claim 24,
Modified Schuh substantially discloses the method of claim 17.
 However, Schuh’s gap measurement system for vehicle convoying does not explicitly teach the method wherein the precondition is a sensed behavior of the first leader, the second leader, or both.
Conversely, Kumabe teaches the method wherein the precondition is a sensed behavior of the first leader, the second leader, or both.  (See Figs. 1 - 8, ¶0033 - ¶0039, and ¶0078 - ¶0087.  In particular, see Figs. 3, 7, ¶0033, ¶0078 - ¶0081, and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying wherein the precondition is a sensed behavior of the first leader, the second leader, or both, as taught by Kumabe, to provide the convoy vehicles the ability to interchange or swap positions between being a leader or a follower respectively in the convoy or sub-convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy, thereby a convoy can be organized to have, included therein, a number of vehicles beyond the practical capacity of the leader vehicle of the whole convoy.
As to Claim 26,
Modified Schuh substantially discloses the method of claim 17.
However, Schuh does not explicitly disclose the method wherein the precondition is receipt of information at the follower indicating that the follower should start following the second leader and stop following the first leader.
On the other hand, Kumabe teaches the method wherein the precondition is receipt of information at the follower indicating that the follower should start following the second leader and stop following the first leader.  (See Figs. 1 - 3, 5 – 8, ¶0033 - ¶0039, and ¶0078 - ¶0087.  In particular, see Fig. 2 -3, 5, 6.  


    PNG
    media_image14.png
    324
    369
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    510
    748
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    765
    520
    media_image16.png
    Greyscale


See ¶0078 - ¶0081 and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying wherein the precondition is receipt of information at the follower indicating that the follower should start following the second leader and stop following the first leader, as taught by Kumabe, to provide the convoy vehicles the ability to interchange or swap positions between being a leader or a follower respectively in the convoy or sub-convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy, thereby a convoy can be organized to have, included therein, a number of vehicles beyond the practical capacity of the leader vehicle of the whole convoy.
As to Claim 27,
Modified Schuh substantially discloses the method of claim 17.
However, Schuh does not explicitly disclose the method comprising receiving leader state information as to which of the first leader and the second leader is currently leading the follower; and 
comparing the received leader state information and other leader state information derived from the follower's sensors; and 
informing one or both of the first and second leader of any inconsistency in such state information.
Conversely, Kumabe teaches the method comprising receiving leader state information as to which of the first leader and the second leader is currently leading the follower (see Figs. 1 - 3, 5 – 8, ¶0033 - ¶0039, and ¶0078 - ¶0087.  In particular, see Fig. 2 -3, 5, 6); and comparing the received leader state information and other leader state information derived from the follower's sensors (see Figs. 1 - 3, 5 – 8, ¶0033 - ¶0039, and ¶0078 - ¶0087.  In particular, see Fig. 2 -3, 5, 6); and informing one or both of the first and second leader of any inconsistency in such state information.  (See Figs. 1 - 3, 5 – 8, ¶0033 - ¶0039, and ¶0078 - ¶0087.  In particular, see Figs. 2 - 3 and 7.  See ¶0078 - ¶0081 and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying wherein receiving leader state information as to which of the first leader and the second leader is currently leading the follower, informing one or both of the first and second leader of any inconsistency in such state information, as taught by Kumabe, to provide the convoy vehicles the ability to interchange or swap positions between being a leader or a follower respectively in the convoy or sub-convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy, thereby a convoy can be organized to have, included therein, a number of vehicles beyond the practical capacity of the leader vehicle of the whole convoy.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2013/0080041 A1 to KUMABE (herein after "Kumabe") as to claim 17 above, and further in view of U.S. Patent Application Publication No. 2020/0033885 A1 to KIM (herein after "Kim").
As to Claim 18,
Modified Schuh substantially discloses the method of claim 17.
However, Schuh’s gap measurement system for vehicle convoying does not explicitly teach wherein the preconditions tested by the follower may include any or all of multiple available travel lanes for one or more of the first leader, the second leader, or the follower; 
such that the follower is never alone in a travel lane without having either the first leader or the second leader to track; and no blocking traffic ahead; 
no interfering vehicles to sides; 
no traffic approaching from behind; 
lane markings visible to the follower's sensors; 
whether the follower is able to detect a position of either the first leader the second leader or both; 
an autonomy level of the follower; or 
authorization for the follower to platoon with the second leader
On the other hand, Kumabe teaches the method wherein the follower is never alone in a travel lane without having either the first leader or the second leader to track (see Figs. 5 - 8, ¶0078 - ¶0087, in particular, Fig. 7¶0078 - ¶0081 and ¶0084); whether the follower is able to detect a position of either the first leader the second leader or both (see Figs. 5 - 8, ¶0078 - ¶0087, in particular, Fig. 7.  See ¶0078 - ¶0081 and ¶0084); and authorization for the follower to platoon with the second leader.  (See Figs. 5 - 8, ¶0078 - ¶0087, in particular, Fig. 7.  See ¶0078 - ¶0081 and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schuh’s gap measurement system for vehicle convoying with the ability to form sub-convoys and apply convoy (platoon) travel control, as taught by Kumabe, to provide the convoy vehicles the ability to interchange or swap positions between being a leader or a follower respectively in the convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy, thereby a convoy can be organized to have, included therein, a number of vehicles beyond the practical capacity of the leader vehicle of the whole convoy.
Conversely, Kim teaches wherein the preconditions tested by the follower may include any or all of multiple available travel lanes for one or more of the first leader, the second leader, or the follower (see Figs. 13 - 17, 20, ¶0176, ¶0366, and  ¶0416.  In particular, see Fig. 20 ~ process method steps S20020 - S20030 and S20050.  See ¶0176, and ¶0366, Kim teaches lane change condition for platooning vehicles); and no blocking traffic ahead.  (See Fig. 18 ~ process method steps S18010 - 18030.  See ¶0360 and ¶0417, Kim discloses platooning autonomous vehicles traversing in environments where they may be loss of traction conditions present, and teaches where they may be other interrupting factors present (traffic blocks)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schuh’s gap measurement system for vehicle convoying with conditional autonomous lane change control, as taught by Kim, to provide collision avoidance and mitigation when obstacles are detected, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles in a diversity of climate, weather, vehicle driving terrain, and vehicle traffic conditions.
Claim 19  is rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2013/0080041 A1 to KUMABE (herein after "Kumabe") as to claim 17 above, and further in view of U.S. Patent Application Publication No.  2017/0011633 A1 to BOEGEL (herein after "Boegel").
As to Claim 19,
Modified Schuh substantially discloses the method of claim 17.
However, Schuh’s gap measurement system for vehicle convoying does not explicitly disclose the method wherein: 
when the follower is following the first leader in a travel lane, and the second leader is moving into an adjacent lane; 
then the follower changing lanes to fall behind the second leader; and the follower initiating following of the second leader.
Boegel’s work presents a platoon control system wherein a plurality of individual controlled platooning vehicle traveling along an initial traffic lane; such that  the individual platoon vehicle controls control the respective platoon vehicles to maneuver the platoon vehicles from the initial traffic lane to the other lane in a manner that limits or substantially precludes other vehicles from interrupting the platoon of vehicles. 
Boegel further teaches the method wherein: when the follower is following the first leader in a travel lane, and the second leader is moving into an adjacent lane (see Figs. 1 - 2, ¶0004 - ¶0006, ¶0018 - ¶0020, ¶0023 - ¶0024, and ¶0026, Boegel discloses a lane change system for platoon vehicles and teaches adaptive cruise control (ACC) for autonomous vehicles; such that switching from the first leader to the second leader covers instances where a vehicle cuts in between the vehicles and the following vehicle adapts the ACC to follow the new vehicle that is in front of it); then the follower changing lanes to fall behind the second leader (see Figs. 1 - 2, ¶0004 - ¶0006, ¶0018 - ¶0020, ¶0023 - ¶0024, and ¶0026, Boegel discloses a lane change system for platoon vehicles and TEACHES wherein the follower changing lanes to fall behind the second leader); and the follower initiating following of the second leader.  (See Figs. 1 - 2, ¶0004 - ¶0006, ¶0018 - ¶0020, ¶0023 - ¶0024, and ¶0026, Boegel discloses a lane change system for platoon vehicles and TEACHES wherein the follower initiating following of the second leader.)
Boegel is analogous art to the claimed invention as it relates to platoon vehicle control system in that it provides leader-follower interchanges of platooning tractor-trailer truck vehicles into adjacent lanes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying when the follower is following the first leader in a travel lane, and the second leader is moving into an adjacent lane conditional autonomous lane change control, as taught by Boegel, to provide reliable vehicle platooning in the presence of other vehicle intervention into traffic lanes of the platoon vehicles, thereby enabling benefits, including but not limited to:  enhanced safety of platooning vehicles as the platoon vehicles switch and / or merge into traffic lanes based upon a variety of vehicle traffic conditions (i.e., density, congestion, etc.).

Claim 20  is rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2013/0080041 A1 to KUMABE (herein after "Kumabe") as to claim 17 above, in view of U.S. Patent Application Publication No.  2017/0011633 A1 to BOEGEL (herein after "Boegel"), and further in view of U.S. Patent Application Publication No. 2020/0241563 A1 to VAN DER KNAAP et al. (herein after "Van").
As to Claim 20,
Modified Schuh substantially discloses the method of claim 19.
However, Schuh’s gap measurement system for vehicle convoying does not teach or suggest wherein the follower follows either the first leader, the second leader, or both by either detecting lane markings or by tracking the respective first leader or second leader.
On the contrary, Van teaches the method wherein the follower follows either the first leader, the second leader, or both by either detecting lane markings or by tracking the respective first leader or second leader.  (See Figs. 2 - 4A, ¶0020, ¶0029, and ¶0033 - ¶0034, Van discloses a platoon formation planning and control system for heavy trucks and teaches wherein the follower follows a leader vehicle by governed control respective to lane or road side marking.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Schuh’s gap measurement system for vehicle convoying wherein the follower follows either the first leader, the second leader by detecting lane markings, as taught by Van, to provide autonomous, reliable platooning control of two trucks following each other at close distance, (e.g. less than 10 meters, or even less than 5 meters) and further where human response / reaction times may be below, the range of 1 to 1.5 sec, thereby enabling benefits, including but not limited to:  increasing the fuel efficiency of heavy trucks, relieving the burden for the driver in this highly precise high speed maneuvering task with reduced vision; 2) road safety is enhanced as the human factor is eliminated and road usage (meaning more truck-trailers per road length sections) is maximized by short distance driving; and 3) driver effectiveness can be improved as the driver can do other tasks like administration, resting, etc. during the journey in case of autonomous driving mode.  (See ¶0002 of Van.)
Claims 25 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/085107 A1 to SCHUH et al. (herein after "Schuh") in view of U.S. Patent Application Publication No. 2013/0080041 A1 to KUMABE (herein after "Kumabe") as to claim 17 above, and further in view of U.S. Patent Application Publication No. 2010/0256852 A1 to MUDALIGE (herein after "Mudalige").
As to Claim 25,
Modified Schuh substantially discloses the method of claim 24.
However, Schuh’s gap measurement system for vehicle convoying does not teach or suggest the method wherein the sensed behavior is a signal light.
On the other hand, Mudalige teaches the method the method wherein the sensed behavior is a signal light.  (See ¶0076 - ¶0077 and ¶0125.  In particular, see ¶0125.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying wherein the platooning vehicle(s) control their own lateral position within that lane, as taught by Mudalige, to provide platoon convoy vehicles enhanced positioning capabilities and timely platoon formation and platoon motion reaction times, thereby enabling benefits, including but not limited to:  facilitating enhanced safety of platoon motion and optimal fuel efficiency.

As to Claim 28,
Modified Schuh substantially discloses the method of claim 17.
However, Schuh does not explicitly disclose the method comprising: 
determining a lateral offset from the path of the second leader and 
generating a corrective trajectory for the follower that causes the follower to converge onto the path of the second leader; or 
determining an offset to the path of the follower that depends on either a lane width or a relative position between the follower and the second leader, and 
where such offset is further reduced over time or with distance travelled by the follower; or 
the follower enters a lane following mode while the transition to following the second leader is in process.
Mudalige teaches the method comprising: determining a lateral offset from the path of the second leader.  (See Fig. 15 - 19. In particular, see Figs. 18 - 19. See ¶0074.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying wherein the platooning vehicle(s) determine and control a lateral offset from the path of the second leader, as taught by Mudalige, to provide platoon convoy vehicles enhanced positioning capabilities respectively in the convoy or sub-convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy; and facilitating optimal fuel efficiency.
Kumabe teaches generating a corrective trajectory for the follower that causes the follower to converge onto the path of the second leader (see Figs. 1 - 3, 5 – 8, ¶0033 - ¶0039, ¶0042 - ¶0068, and ¶0078 - ¶0087.  In particular, see Fig. 2 -3, 5, 6, Kumabe discloses relative position coordinate determination and calibration and suggests a corrective trajectory for the follower that causes the follower to converge onto the path (platoon alignment) of the second leader); or determining an offset to the path of the follower that depends on either a lane width or a relative position between the follower and the second leader (see Figs. 1 - 3, 5 – 8, ¶0033 - ¶0039, ¶0042 - ¶0068, and ¶0078 - ¶0087.  In particular, see Fig. 2 -3, 5, 6), and where such offset is further reduced over time or with distance travelled by the follower (see Figs. 1 - 3, 5 – 8, ¶0033 - ¶0039, ¶0042 - ¶0068, and ¶0078 - ¶0087.  In particular, see Fig. 2 -3, 5, 6); or the follower enters a lane following mode while the transition to following the second leader is in process.  (See Figs. 1 - 3, 5 – 8, ¶0033 - ¶0039, ¶0042 - ¶0068, and ¶0078 - ¶0087.  In particular, see Fig. 2 -3, 5, 6.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuh’s gap measurement system for vehicle convoying wherein the platooning vehicle(s) determine an offset to a relative position between the follower and the second leader, as taught by Kumabe, to provide platoon convoy vehicles enhanced positioning capabilities respectively in the convoy or sub-convoy, thereby enabling benefits, including but not limited to:  facilitating a follower vehicle(s) of the subsequent sub-convoy can respectively perform a convoy travel control based on the convoy travel information of the preceding sub-convoy; and facilitating optimal fuel efficiency.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

	
	/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661